Judgment reversed and cause remanded: See journal entry.
This court finds that the court of common pleas erred in sustaining the motion of defendant to.directá .verdict in its favor,.because'this court finds that the question whether there was wanton negligence on the part of the defendant below was one for the jury under' proper instructions of the court.' It is, therefore, ordered and adjudged that the judgment of the said circuit court be, and the sám'e is hereby, reversed.. .
And coming now to render the judgment which the said circuit court should have rendered',, it is hereby ordered and adjudged that the judgment'of the court of common pleas be, and the same is hereby, reversed and this cause is remanded to said *421óourt of common pleas for further proceedings’ according to law. ' ‘ '■ ■
Nichols, C. J., Johnson, Dónahue and WAna^ maker, JJ.j concur. ......